Title: From Thomas Jefferson to George Alexander Otis, 8 July 1820
From: Jefferson, Thomas
To: Otis, George Alexander


Sir
Monticello
July 8. 20.
I thank you for De Pradt’s book on the Congress of Aix la Chapelle. it is a work I had never seen, and had much wished to see. altho’ his style has too much of Amphibology to be suited to the sober precision of Politics, yet we gather from him great outlines, and profound views of the new constitution of Europe, and of it’s probable consequences. these are things we should understand to know how to keep clear of them.I am glad to find that the excellent history of Botta is, at length translated. the merit of this work has been too long unknown with us. he has had the faculty of sifting the truth of facts from our own histories, with great judgment, of suppressing details which do not make a part of the general history, and of enlivening the whole with the constant glow of his holy enthusiasm for the liberty & independance of nations. neutral as an historian should be in the relation of facts he is never neutral in his feelings, nor in the warm expression of them, on the triumphs and reverses of the conflicting parties, and of his honest sympathies with that engaged in the better cause. another merit is in the accuracy of his narrative of those portions of the same war which passed in other quarters of the globe, and especially on the ocean. we must thank him too for having brought within the compass of 3. vols. every thing we wish to know of that war, and in a style so engaging that we cannot lay the book down. he had been so kind as to send me a copy of his work, of which I shall manifest my acknolegement by sending him your volumes as they come out. My original being lent out, I have no means of collating it with the translation; but see no cause to doubt exactness. with my request to become a subscriber to your work be pleased to accept the assurance of my great respect.Th: Jefferson